Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provision.
Information Disclosure Statement
The information disclosure statement submitted on 06/04/2020 has been considered by the Examiner and made of record in the application file.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an telephone interview with Mr. Kieran O’Leary (Reg. No. 72,826) on May 4, 2022.
The application has been amended as follows:
IN THE CLAIMS
Claims 1, 11, 14, 15, 16 and 17 are amended as presented below:
1.	(Currently Amended) A method for a first vehicle, wherein the method is suitable
for determining scheduling information for a wireless communication in a mobile communication system, the method comprising:
	receiving one or more wireless messages via the mobile communication system, a 
content of the one or more wireless messages indicating:
a location of one or more second vehicles, and
environmental perception data comprising a location of one or more further second vehicles in a vicinity of the location of one or more second vehicles and modeling information for an area surrounding the one or more second vehicles;
	determining information related to a presence of the one of more second vehicles in a vicinity of the first vehicle based on the content of the received one or more wireless
messages, 
wherein the determining of the information related to the presence of the one or more second vehicles comprises determining information related to an estimated location of the one or more second vehicles based on the content of the one or more wireless messages;
	estimating an interference situation based on an amount and a proximity of the 
one or more second vehicles in the vicinity of the first vehicle;
	determining the scheduling information for the wireless communication based on 
the information related to the presence of the one or more second vehicles, wherein the 
scheduling is adapted to the interference situation; and
communicating based on the scheduling information.
11. (Currently Amended) A method for a second vehicle, the method comprising: transmitting one or more wireless messages to a first vehicle via a mobile communication system, a content of the one or more wireless messages indicating: 
a location of the second vehicle, and
environmental perception data comprising a location of one or more further second vehicles in a vicinity of the location of the second vehicle and modeling information for an area surrounding the one or more second vehicles; 
receiving scheduling information for a wireless communication in the mobile communication system from the first vehicle, 
wherein the scheduling information is based on the content of the transmitted one or more wireless messages, and 
wherein the scheduling is adapted to an estimated interference situation that is based on an amount and a proximity of the one or more second vehicles in a vicinity of the first vehicle; and 
communicating based on the scheduling information.
14. (Currently Amended) An apparatus for a first vehicle, wherein the apparatus is suitable for determining scheduling information for a wireless communication in a mobile communication system, the apparatus comprising:
at least one interface for communicating in the mobile communication system; and 
a processor configured to: 
receive one or more wireless messages via the mobile communication system, a content of the one or more wireless messages indicating:
 a location of one or more second vehicles, and 
environmental perception data comprising a location of one or more further second vehicles in a vicinity of the location of one or more second vehicles and modeling information for an area surrounding the one or more second vehicles;
 determine information related to a presence of the one of more second vehicles in a vicinity of the first vehicle based on the content of the received one or more wireless messages, 
wherein the determining of the information related to the presence of the one or more second vehicles comprises determining information related to an estimated location of the one or more second vehicles based on the content of the one or more wireless messages, 
estimate an interference situation based on an amount and a proximity of the one or more second vehicles in the vicinity of the first vehicle, 
determine the scheduling information for the wireless communication based on the information related to the presence of the one or more second vehicles, and 
communicate via the at least one interface based on the scheduling information.
15. (Currently Amended) An apparatus for a second vehicle, the apparatus comprising: at least one interface for communicating in a mobile communication system; and 
a processor configured to: 
transmit one or more wireless messages to a first vehicle via the mobile communication system, a content of the one or more wireless messages indicating: 
a location of the second vehicle, and 
environmental perception data comprising a location of one or more further second vehicles in a vicinity of the location of the second vehicle and modeling information for an area surrounding the one or more second vehicles; 
receive scheduling information for a wireless communication in the mobile communication system from the first vehicle, 
wherein the scheduling information is based on the content of the transmitted one or more wireless messages, and 
wherein the scheduling is adapted to an estimated interference situation that is based on an amount and a proximity of the one or more second vehicles in a vicinity of the first vehicle, and 
communicate via the at least one interface based on the scheduling information.
16. (canceled)
17. (canceled)
Reasons for Allowance
Claims 2, 16 and 17 are canceled.
Claims 1, 3-15 and 18-19 are allowed (claims renumbered as 1-16).
The following is an examiner’s statement of reasons for allowance:
Claims 1, 11, 12, 13, 14 and 15 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s remarks and amendments (please see pages 9-12) filed on 03/21/2022. 
	Regarding claims 1 and 12 , In addition to Applicant’s remarks and amendments filed on 03/21/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “environmental perception data comprising a location of one or more further second vehicles in a vicinity of the location of one or more second vehicles and modeling information for an area surrounding the one or more second vehicles;
	determining information related to a presence of the one of more second vehicles in a vicinity of the first vehicle based on the content of the received one or more wireless
messages, 
	wherein the determining of the information related to the presence of the one or more second vehicles comprises determining information related to an estimated location of the one or more second vehicles based on the content of the one or more wireless messages;
	estimating an interference situation based on an amount and a proximity of the 
one or more second vehicles in the vicinity of the first vehicle;
	determining the scheduling information for the wireless communication based on 
the information related to the presence of the one or more second vehicles, wherein the 
scheduling is adapted to the interference situation; and
communicating based on the scheduling information.”, in conjunction with other claim elements as recited in claims 1 and 12.
	Regarding claims 11 and 13, In addition to Applicant’s remarks and amendments filed on 03/21/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “environmental perception data comprising a location of one or more further second vehicles in a vicinity of the location of the second vehicle and modeling information for an area surrounding the one or more second vehicles; 
	receiving scheduling information for a wireless communication in the mobile communication system from the first vehicle, 
	wherein the scheduling information is based on the content of the transmitted one or more wireless messages, and 
	wherein the scheduling is adapted to an estimated interference situation that is based on an amount and a proximity of the one or more second vehicles in a vicinity of the first vehicle; and 
	communicating based on the scheduling information.”, in conjunction with other claim elements as recited in claims 11 and 13.
	Regarding claim 14, In addition to Applicant’s remarks and amendments filed on 03/21/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “environmental perception data comprising a location of one or more further second vehicles in a vicinity of the location of one or more second vehicles and modeling information for an area surrounding the one or more second vehicles;
	determine information related to a presence of the one of more second vehicles in a vicinity of the first vehicle based on the content of the received one or more wireless messages, 
	wherein the determining of the information related to the presence of the one or more second vehicles comprises determining information related to an estimated location of the one or more second vehicles based on the content of the one or more wireless messages, 
	estimate an interference situation based on an amount and a proximity of the one or more second vehicles in the vicinity of the first vehicle, 
	determine the scheduling information for the wireless communication based on the information related to the presence of the one or more second vehicles, and 
	communicate via the at least one interface based on the scheduling information.”, in conjunction with other claim elements as recited in claim 14.	
	Regarding claim 15, In addition to Applicant’s remarks and amendments filed on 03/21/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “environmental perception data comprising a location of one or more further second vehicles in a vicinity of the location of the second vehicle and modeling information for an area surrounding the one or more second vehicles; 
	receive scheduling information for a wireless communication in the mobile communication system from the first vehicle, 
	wherein the scheduling information is based on the content of the transmitted one or more wireless messages, and 
	wherein the scheduling is adapted to an estimated interference situation that is based on an amount and a proximity of the one or more second vehicles in a vicinity of the first vehicle, and 
	communicate via the at least one interface based on the scheduling information.”, in conjunction with other claim elements as recited in claim 15.
Claims 3-10, 18 and 19 are allowable based on their dependency on claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645